DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on August 22, 2022 is acknowledged.  The traversal is on the ground(s) that 
1) Claim 1 of Group I specifically states a device for controlling transverse and longitudinal stress waves during the curing process includes a curing vessel  for energetic composite materials to be cured.  It is improper to suggest that the claimed device can be used for a process that doesn’t require curing of a material. Therefore, Examiner has not met Requirement (A) of MPEP §808: The reasons as distinguished from a mere statement of conclusion why each invention as claimed is either independent or distinct from the other. 

This is not found persuasive because the structure of the apparatus as claimed can be used for heating or exciting materials for non-curing purposes. From case law, the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.See also MPEP §2115. 
2) Applicant argues that the Office has not met Requirement (B); A reason why there would be a serious burden on the Examiner if restriction is not required. This reason includes that (A) a separate classification between the inventions exists.  Since  Groups I and II are classified under B29C 35/00 (Group I: B29C 35/0227 and Group II: B29C 35/0261) which is heating, cooling or curing and since Group II is a process, it has probably been misclassified.  Since Claim 1 of Group I and Claim 11 of Group II both include a curing vessel, a vertical exciter and a plurality of oblique exciters, it is likely that Groups I and II should be classified together. Therefore, Applicant submits that the Examiner cannot rely on Requirement (A) for establishing a serous burden. 

Examiner maintains that this separate classification does constitute a serious burden because B29C 35/0261 is a subclass under B29C 35/00 which includes heating or cooling (a process) with this particular subclass being a process of using ultrasonic or sonic vibrations. On the other hand, B29C 35/0227 is a specific subclass described as using pressure vessels (apparatus).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN109628729A) in view of Liu (CN109016563A) both from IDS dated March 1 2021 and further in view of Kibblewhite (US 6,009,759) and Chen (CN106908177A) .
Regarding Claim 1,  Lu teaches a device for controlling and applying high-energy elastic waves used to control and reduce residual stress generated in engineering and production parts and components (abstract p.1 2nd paragraph “Background technique”) including a pressure vessel  , comprising: 
a pressure vessel containing a fluid medium (Fig. 1, 2 p. 1 4th – 6th paragraphs “Summary of the invention); 
a vertical exciter that is vertically incident to the pressure vessel (Figs. 1-4 p. 5 2nd paragraph; ultrasonic transducer – 20 may be disposed ...on the bottom portion – 13 of the pressure vessel – 10 – vertical “Detailed ways”); and a 
a plurality of exciters arranged around the vertical exciter (Fig. 5) which could be oblique (Figs. 1-3 p. 5 2nd paragraph ultrasonic transducer – 20 may be disposed in plurality and distributed in different positions on the side wall – 12 and bottom portion – 13 of the pressure vessel – 10).
	
    PNG
    media_image1.png
    770
    503
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    437
    580
    media_image2.png
    Greyscale
		
However, while Lu teaches the use of elastic ultrasonic waves to control and reduce residual stress in parts and components by a plurality of vertical and radial exciters incident to the vessel, it is silent as to the application of a curing process or whether the elastic waves  are longitudinal and transverse stress or that a plurality of oblique exciters are arranged around the vertical exciter have inclination angles between a first critical angle and a second critical angle. 
Liu discloses a device for eliminating residual  stress of composite material to control deformation during a curing process (abs) whereby an exciter (p. 2 10th paragraph vibrator is an electric vibration exciter)  is used to cure a composite material (p. 2 7th paragraph “Summary of the invention”; p. 3 7th paragraph (8) curing and vibration aging process ...curing curve). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu with Liu  whereby a device to using elastic waves to control and reduce residual stress in a closed vessel with a vertical excimer and a plurality of excimers arranged around the vertical excimer, as taught by Lu, to also modify this device with the vertical and plurality of excimers with a vessel for curing energetic composite materials to be cured, as taught by Liu. This device would be advantageous because it allows for a short production cycle because it eliminates residual stress formed during the curing process (p. 1 2nd paragraph 2) Short production cycle).
However, neither Lu or Liu disclose that the device controls transverse and longitudinal stress waves and that the plurality of oblique exciters  are obliquely incident to the curing vessel with inclination angles.  

Kibblewhite teaches a load indicating device which directs ultrasonic waves  on to a load-bearing member adapted to deform when stressed (Col. 3 ll. 49-52). An excimer (transducer) directs ultrasonic waves through the load-bearing member( Col. 3 ll. 55- 58). Ultrasonic echoes are induced which are in the form of longitudinal and transverse stress waves (Figs. 12B, 12C, 12F Col. 15 ll 63-65). Kibblewhite further discloses that the device to transmit and receive electronic signals may be used in any device to measure deformation (Col. 16 ll. 41-57).
It would have been obvious to one with ordinary skill in the art to modify the combination of Lu and Liu with Kibblewhite such that during a curing process of energetic composite materials as taught by the combination of Lu and Liu, longitudinal and transverse stress waves  that are created by this combination  are indicators of deformation (bending) stress (abs) which when controlled, reduce residual stress (Col. 15 ll. 25-30).

However, the combination of Lu, Liu and Kibblewhite do not disclose a plurality of oblique exciters which are arranged around the vertical exciter and obliquely incident to the curing vessel with critical inclination angles.

Chen discloses a material plane stress detection device for measuring the plane stress of an anisotropic material (abs) The devices has a plurality of exciters (abs ultrasonic transducer group) which are arranged around a vertical exciter (Fig. 1 p. 1 “Content of the invention” 4th paragraph first ultrasonic longitudinal wave excitation probe ...disposed in the vertical direction.. p.4 4th paragraph – center of the ultrasonic oblique incidence wedge – 2 with excitation probes; nested magnets – 7 see below: 
		
    PNG
    media_image3.png
    473
    555
    media_image3.png
    Greyscale


and with are obliquely incident to the test material (abs, oblique incidence wedge; p. 3 “Brief description of the drawings Fig.” Fig. 1 8th paragraph oblique incidence wedge – 2) wherein the oblique exciters have inclination angles between a first critical angle and a second critical angle (p. 2 11th paragraph θ1 incidence angle of the oblique incidence wedge, θ2 is the critical refraction angle of the material to be measured; p. 6 3rd paragraph critical refraction angle is calculated).
It would have been obvious to one with ordinary skill in the art before  the effective filing date of the invention to modify the combination of Lu, Liu and Kibblewhite with Chen, 
whereby a device for controlling the curing process of energetic composite materials in a curing vessel with a vertical and a plurality of incident exciters, would also include the device of Chen on that curing vessel. such that these are a plurality of exciters obliquely incident with critical incident angles to the curing vessel of the device of Lu, Liu and Kibblewhite. This oblique incident exciter arrangement with critical inclination angles would be advantageous because it creates a high degree of precision, accuracy and efficiency in the exciting probes (abs, p. 3 2rd paragraph). 

Regarding Claim 2, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 1 and Chen further discloses that a transmitting end of the vertical exciter and transmitting ends of the plurality of oblique exciters are combined into an integrated transmitting end (p. 3 “Brief description of the drawings Fig.” Fig. 1 10th paragraph...ultrasonic longitudinal wave receiving probe 16 and the six probes are both fixedly connected with the ultrasonic oblique incidence wedge – 2)

Regarding Claim 3, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 2 and Chen further discloses the integrated transmitting end is provided with a first acoustic wedge that is vertically incident (Fig. 1 p. 3 “Brief description of the drawings Fig.” 10th paragraph first ultrasonic longitudinal wave excitation probe – 11...disposed...in vertical direction...) and 
a plurality of second acoustic wedges that are obliquely incident, and the first acoustic wedge is correspondingly coupled with the transmitting end of the vertical exciter (See Fig. 1 p. 3 “Brief description of the drawings Fig.” 10th paragraph first ultrasonic longitudinal wave excitation probe – 11...disposed... in vertical direction), and the second acoustic wedges are correspondingly coupled with the transmitting ends of the oblique exciters (See Fig. 1 p. 3 “Brief description of the drawings Fig.” 10th paragraph...second ultrasonic longitudinal wave excitation probe ...placed at a 45° angle with respect to the vertical direction ).

Regarding Claim 4, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 3 and Chen further discloses the first acoustic wedge is arranged at a central position of the integrated transmitting end, and the second acoustic wedges are uniformly arranged around the first acoustic wedge (See Fig. 1 above).

Regarding Claim 5, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 2 and Lu and Chen further discloses a top of the curing vessel is coupled with the integrated transmitting end, and the vertical exciter is arranged corresponding to a central position of the top of the curing vessel, and the oblique exciters are uniformly arranged around the vertical exciter (See Chen -Fig. 1 above).
It would have been obvious to combine Chen with Lu whereby the arrangement of exciters of Chen is applied to the top of the curing vessel of Lu because this would provide a high degree of precision, accuracy and efficiency in the exciting probes (Chen – abs, p. 3 2rd paragraph).
.
Regarding Claim 6, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 5 and Chen further discloses that one vertical exciter is provided and arranged corresponding to the central position of the top of the curing vessel, however, Chen does not explicitly disclose three oblique exciters are provided and arranged uniformly around the one vertical exciter.
On the other hand, Chen does disclose that its measuring device is arranged in three groups arranged as a set of corresponding excitation and receiving probes (See Fig. 1 p. 3 “Brief description of the drawings Fig.” 10th paragraph arranged in horizontal direction ...to form three groups respectively).
This would have been obvious since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to do this three oblique exciter arrangement because one could get three simultaneous directions of angles depending critical angle differences (p. 5 3rd paragraph  critical refraction longitudinal wave time differences in three directions ...get ...three sets of simultaneous equations ...stress...)
Regarding Claim 7, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 5 and Lu further discloses wherein a plurality of vertical exciters are provided and uniformly distributed corresponding to the central position of the top of the curing vessel (Fig. 5  p. 7 1st paragraph ...pluralist of ultrasonic transducers – 20 connected to the bottom portion  - 13 of the pressure vessel – 10 may be disposed around one turn, and one or more ultrasonic transducers – 20 may be further disposed in the loop...).

Regarding Claim 8, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 2, and Lu further discloses that the curing vessel has a tank structure (p. 1 “Summary of the invention” 3rd paragraph a pressure vessel which can be a curing vessel from Liu, see above), and an edge of the integrated transmitting end is fixedly connected with a top edge of the curing vessel (Fig. 2 4th  paragraph one turn of the ultrasonic transducer – 20 adjacent the top – 11 of the pressure vessel – 10.

Regarding Claim 9, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 1 and Chen further discloses the oblique exciters have the same or different inclination angles (p. 7 2nd paragraph different angles).

Regarding Claim 10, the combination of Lu, Liu, Kibblewhite and Chen disclose all the limitations of Claim 1, and Liu further discloses wherein an inner wall surface of the curing vessel is uniformly coated with a release agent (p. 5 1st paragraph  various release layers...can be smoothly demolded).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712